Citation Nr: 1012332	
Decision Date: 04/01/10    Archive Date: 04/14/10

DOCKET NO.  03-37 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a back disorder, to 
include spondylolisthesis of the lumbar spine.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael Martin, Counsel




INTRODUCTION

The Veteran had active service from November 1981 to June 
1984.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of April 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  A hearing was held before the 
undersigned Veterans' Law Judge in September 2005.

The Board issued a decision denying the appeal in May 2007.  
The Veteran subsequently appealed to the United States Court 
of Appeals for Veterans Claims (Court).  In July 2008, the 
Veteran and the Secretary of Veterans Affairs filed a Joint 
Motion requesting that the Court vacate the Board's decision 
and remand the matter for further action.  The Court granted 
that motion in July 2008.  The case was subsequently 
returned to the Board.  The Board in turn remanded the case 
to the Appeals Management Center for additional development 
of evidence.  The requested actions have since been 
completed, and the case is now ready for appellate review.  


FINDINGS OF FACT

A chronic low back disorder was not present in service, 
arthritis was not manifest within a year of service, there 
was no continuity of symptoms since service, and the 
preponderance of the competent evidence shows that the 
Veteran's current low back disorder is not related to 
service.  


CONCLUSION OF LAW

A low back disorder, including spondylolistheses was not 
incurred in or aggravated by service, and arthritis of the 
lumbar spine may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.306, 3.307, 3.309, 3.655 (2009).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has the duties to notify and assist claimants in 
substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA 
will obtain and assist the claimant in obtaining; and (3) 
that the claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).

VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) Veteran status; (2) existence 
of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and 
(5) effective date of the disability.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (2007).  Further, this 
notice must include information that a downstream disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is granted.  Id., at 486.

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  
If, however, notice was not provided or was inadequate, this 
timing error can be effectively "cured" by providing the 
necessary VCAA notice and then readjudicating the claim - 
such as in a statement of the case (SOC) or supplemental 
statement of the case (SSOC).  In that instance, the 
intended purpose of the notice is not frustrated and the 
Veteran is given the opportunity to participate in the 
adjudication of the claim.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The Board finds that the content requirements of a duty to 
assist notice have been fully satisfied.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in 
February 2003, March 2005 and April 2006 provided the 
Veteran with an explanation of the type of evidence 
necessary to substantiate his claim, as well as an explanation 
of what evidence was to be provided by him and what evidence 
the VA would attempt to obtain on his behalf.  The Veteran's 
initial duty-to-assist letter was provided before the 
adjudication of his claim.  In addition, the letters 
specifically informed the Veteran that he should submit any 
additional evidence that he had in his possession.  The 
Board also notes that in January 2007 additional notice was 
provided regarding potential ratings and effective dates.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The VA 
has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  The Board 
concludes, therefore, that the appeal may be adjudicated 
without a remand for further notification.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  His 
service medical records have been obtained.  The Veteran's 
post-service treatment records have also been obtained.  The 
Veteran has had a hearing.  He was afforded a VA examination 
and a medical opinion was provided by the examiner.  The 
Board does not have notice of any additional relevant 
evidence which is available but has not been obtained.  For 
the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the Veteran's claim.  Therefore, 
no further assistance to the Veteran with the development of 
evidence is required.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service. See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder such as 
arthritis is manifest to a compensable degree within one 
year after separation from service, the disorder may be 
presumed to have been incurred in service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

When seeking VA disability compensation, a Veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and 
a condition noted in service.  38 C.F.R. § 3.303(b).  

Essentially, to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value. See Baldwin v. West, 13 Vet. App. 1, 8 
(1999).

If arthritis becomes manifest to a degree of 10 percent or 
more within one year from the date of the Veteran's 
termination of service, such disease shall be presumed to 
have been incurred in service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
However, as discussed below, this presumption does not apply 
in the instant case as arthritis did not manifest to a 
degree of 10 percent within one year of service discharge.  

The Veteran contends that he sustained an injury to his back 
in service while trying to move an aircraft.  He reports 
that the pain from the injury went away, but that he had 
ongoing symptoms such as tingling and burning in his legs.  
He presented testimony to this effect during the hearing 
held in September 2005.  

The Veteran's service medical records show that he was seen 
in August 1982 for treatment of a "mild lumbar strain."  He 
was seen again three days later at which time he reported 
that he was getting good relief from medication.  There are 
no subsequent complaints contained in the service medical 
records.  When he was seen in December 1982 for treatment of 
sinus congestion, no complaints pertaining to the back were 
recorded.

The report of a medical history given by the Veteran in May 
1984 for the purpose of separation from service shows that 
he denied having a history of recurrent back pain.  The 
report of a medical examination conducted at that time shows 
that clinical evaluation of the spine was normal.  

A VA examination conducted in August 1984 noted that the 
veteran's back was normal.  In addition, the report of a 
medical examination conducted in May 1987 in connection with 
reserve service is also negative for references to a back 
disorder.  

The earliest post service medical records pertaining to back 
problems are from many years after service and do not 
contain any indication that the back problems are related to 
service.  On the contrary, the records indicate that the 
onset of the back problems was due to a post service injury.  
In this regard, a private medical record dated in August 
1996 reflects that the veteran had been in good health until 
he was struck by a car while standing.  He reportedly was 
knocked onto the hood and then fell onto the ground in front 
of the car.  He noted an abrasion to the right low back and 
had pain in the right low back immediately.  He reported 
that his right leg felt weak secondary to pain.  With 
respect to his past medical history, he reported that he had 
low back pain for several days when he was 12 years old, but 
had had no other low back pain in his entire life.

Similarly, a record from the Spine Institute for Special 
Surgery dated in September 1996 reflects that the Veteran 
came in for evaluation of low back pain after an accident in 
August 1996 when he was struck by a car.  At that time he 
complained of low back pain.  X-rays reportedly had shown 
spondylolisthesis at the level of L5-S1.  It was noted that 
while in the Army he had one episode of low back pain when 
he was lifting a heavy object, but this lasted only a few 
days and then spontaneously resolved.

The Veteran was scheduled for a VA disability evaluation 
examination to determine whether there is a current back 
disorder and if so, whether such a disorder is related to 
service.  He was afforded such an examination in November 
2009.  The examination report reflects that the examiner 
reviewed the entire claims file.  The examiner reviewed the 
Veteran's medical history in detail.  The examiner noted 
that the service medical records reflected complaints of 
back pain in August 1982, but that a later dated form noted 
that he denied having recurrent back pain.  The examiner 
noted that the Veteran claimed to have had back pain all 
along, but stated that he did not seek medical attention 
because he wanted to stay in service.  The examiner also 
noted that after service in 1996 the Veteran was hit by a 
car and knocked onto the hood.  He was seen at a hospital, 
and a diagnosis of spondylolisthesis was made.  Following 
physical examination, the VA diagnoses were lumbosacral 
spine strain with grade II anterolisthesis of L5 on S1 with 
minimal degenerative arthritis in the lumbar spine with 
osteophytes and degenerative narrowing, most conspicuous at 
L3-4 with subjective right and left radiculopathy.  

Significantly, the VA examiner concluded that the spinal 
disorder did not begin during or was aggravated by the 
incident during active service, to include the accident on 
the flight line in August 1982.  The examiner stated that he 
based his opinion on a through review of the claims file, 
including the records from 1996 which formed the basis of 
his opinion.  The examiner noted that although the Veteran 
stated that he had experienced ongoing pain, the separation 
report as well as an additional report in 1987 clearly 
indicated that he had no recurrent back pain or spine 
abnormality.  The examiner also stated that there was no 
indication of ongoing back in which was manifested within 
one year of service.  He further stated that the current 
spinal deformity was caused by injuries sustained in the 
August 1996 post-service auto accident.  He stated that this 
opinion was supported by the two reports from 1996.  The 
examiner further stated that his opinion was also based on 
his experience as an orthopedic surgeon for nearly 40 years.  

After considering all of the evidence of record, the Board 
finds that there is no credible evidence that the Veteran 
currently has a low back disorder which is related to 
service.  The service medical records as a whole suggest 
that any symptoms of back pain resolved prior to separation.  
The post service treatment records reflect that the onset of 
the current back problems were related to a post service 
auto accident.  There is no competent evidence that the 
Veteran's current low back disorder is related to service.  
The only medical opinion weighs against the claim.

The Board finds that the Appellant's testimony in which he 
gave a history of having sustained injuries to the back in 
service followed by chronic symptoms, is contradicted by 
more reliable evidence which is of record.  While the 
Veteran contends that he experienced pain since a back 
injury in service, the Board finds that there is no 
objective evidence of continuity of symptomatology.  On the 
contrary, the service medical separation report, and the 
Veteran's examination record from shortly after service all 
negative for back problems.  This weighs against a finding 
of continuity.  The lack of continuity of symptomatology is 
further demonstrated by the lack of post service treatment 
records until many years after service.  In view of the 
lengthy period without treatment, there is no evidence of 
continuity of symptomatology and this weighs against the 
claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The treatment records from 1996 clearly demonstrate that his 
back problems resulted from post service injuries.  The 
histories which he gave at that time were presented for the 
purpose of obtaining medical treatment, and are considered 
to have a higher level of credibility than histories 
presented for the purpose of obtaining monetary benefits.  
Moreover, the histories presented by the Appellant in 1996 
were much closer in time to his period of service and he 
therefore would have had a better recollection of the 
factors leading to the development of his back problems.  As 
such, the Board finds that the Appellant's more recent 
statements and those of others submitted in this case are 
inconsistent and not credible.  Therefore, the Board finds 
that the evidence weighs against a finding of continuity of 
symptomatology.

The Board also notes that the lay persons, such as the 
Veteran, are not qualified to offer an opinion that requires 
medical knowledge, such as a diagnosis or an opinion as to 
the cause of a disability.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992).  Therefore, the Veteran is not 
competent to testify that his current back disorder is due 
to any injury in service.  Although a Veteran is competent 
to testify regarding the date of onset of an observable 
disability such as varicose veins, See Barr v. Nicholson, 21 
Vet. App. 303 (2007), this is not the case with a disorder 
such as an internal dysfunction of the spine.  

Accordingly, the Board concludes that a low back disorder 
was not incurred in or aggravated by service, and arthritis 
of the spine may not be presumed to have been incurred in 
service.  


ORDER

Service connection for a back disorder, to include 
spondylolisthesis of the lumbar spine, is denied.




____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


